 

Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into on February 18, 2016
(the “Agreement Date”), by and between EVINE Live Inc., a Minnesota corporation
(the “Company”), and Mark C. Bozek (“Executive”). The Company and Executive may
be referred to individually, as a “Party” and collectively, as the “Parties”.

 

WHEREAS, Executive serves as Chief Executive Officer for the Company pursuant to
the terms and conditions of the Executive Employment and Severance Agreement
dated November 17, 2014 (the “Employment Agreement”), by and between Executive
and the Company; and

 

WHEREAS, at the Company’s request, Executive has, subject to the terms of this
Agreement, tendered his resignation from the Company and from the Board of
Directors of the Company (the “Board”) and from all other positions he holds
with the Company, and the Company and the Board have accepted Executive’s
resignation; and

 

WHEREAS, the Company and Executive agree that Executive’s separation from the
Company is a termination for reasons other than “Cause,” as defined in Section
2(f) of the Employment Agreement; and

 

WHEREAS, the Parties desire to amicably resolve any dispute arising out of
Executive’s employment and resignation thereof, with the understanding that such
resolution shall not constitute evidence of or be an admission of wrongful
conduct, liability, or fault on the part of Executive or the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.Resignation of Employment.

 

Executive hereby resigns effective February 8, 2016 from his position as Chief
Executive Officer, as an employee, as a member of the Board and all other
titles, positions and appointments Executive may hold with the Company or any of
its subsidiaries or affiliates (the “Resignation Date”). The Company shall
promptly pay to Executive all accrued but unpaid base salary, as well as all
outstanding expense reimbursements in accordance with the Employment Agreement
and consistent with the Company’s normal expense reimbursement policies.

 

2.             Severance Pay and Benefits. In return for the execution of this
Agreement and Executive honoring all of the terms and conditions of this
Agreement, the Company shall provide to Executive the following severance pay
and benefits:

 

(a)          Severance Pay of $937,500, which is one and one-half (1.5) times
Executive’s annual Base Salary of $625,000 (the “Severance Pay”). Subject to
Section 2(g), the Company shall pay such amount in substantially equal
installments in accordance with its payroll policies from time to time in effect
over a period of eighteen months following the Resignation Date, with the first
such installment to be paid on the Company’s first pay period following the
expiration of all applicable rescission periods as set forth in the Release of
Claims in favor of the Company attached as Exhibit A hereto (the “Release of
Claims”), provided Executive has complied with the requirements of Section 2(e).

 

 
 

  

(b)          Severance Bonus Pay of $286,386.75, which is one and one-half (1.5)
times the average of the annual bonus plan payments made to Executive over the
two fiscal years during which he was employed by the Company prior to the
Resignation Date (the “Severance Bonus Pay”). Subject to Section 2(g), the
Company shall pay such amount in substantially equal installments in accordance
with its payroll policies from time to time in effect over a period of eighteen
months following the Resignation Date, with the first such installment to be
paid on the Company’s first pay period following the expiration of all
applicable rescission periods, provided Executive has complied with the
requirements of Section 2(e).

 

(c)          Executive’s health coverage under the Company’s group health plan
will terminate on the last day of the calendar month in which Executive’s
resignation date occurred. Provided Executive elects continuation coverage
pursuant to COBRA or similar state laws and timely completes and returns to the
Company the documents required for such election, the Company shall pay or
reimburse the costs with respect to such COBRA premiums for Executive’s medical
and/or dental insurance for Executive and his dependents (as applicable) and the
basic life insurance coverage under the employer-provided group life insurance
plan, for a period of eighteen (18) months after the Resignation Date (the
“Severance Benefits”). Nothing herein shall be construed to extend the period of
time over which such COBRA continuation coverage may be provided to Executive
and/or his dependents beyond that mandated by law and, provided further, that
Executive shall be required to pay the entire cost of COBRA continuation
coverage for any time following the date on which the Company’s payment
obligation hereunder ceases. The foregoing notwithstanding, the Company’s
obligation to make the COBRA payments hereunder shall be subject to the terms of
Section 5(d)(iii) of the Employment Agreement, including, without limitation,
the Company’s right to discontinue such payments should Executive obtain new
employment during the 18 month severance pay period in a position which provides
benefits which, in the aggregate, are comparable to such continued benefits, and
Executive’s notice and cooperation obligations thereunder.

 

(d)          Notwithstanding any provision to the contrary set forth in the
Company’s 2011 Omnibus Incentive Plan, as amended (the “Plan”), Executive and
the Company agree that:

 

(i)          On November 17, 2014, Executive was granted 199,790 Restricted
Stock Units (“RSUs”) under the Plan pursuant to a Restricted Stock Unit Award
Agreement (the “RSU Award”). Executive acknowledges and agrees that as of the
Resignation Date, none of the RSUs are vested. In accordance with the terms of
Section 2(b) of the RSU Award, Executive shall be eligible to earn a pro-rated
portion of the RSUs in an amount equal to 54.33% of any portion of such RSUs
that otherwise vest as of the end of the performance period in accordance with
the terms of the RSU Award;

 

(ii)         In March of 2015, Executive was awarded an incentive stock option
(the “Option”) under the Plan to purchase 107,344 shares of the Company’s common
stock. In accordance with the terms of Section 5(d)(iv) of the Employment
Agreement, the Option shall be vested as to 31,860 shares as of the Resignation
Date. The remaining 75,484 shares subject to the Option shall be unvested as of
the Resignation Date and shall be forfeited in their entirety as of such date.
The 31,860 shares that are vested shall continue to be exercisable for a period
of 90 days following the Resignation Date; and

 

 2

 

  

(iii)        In March of 2015, Executive was granted 64,923 Performance Stock
Units (“PSUs”) under the Plan pursuant to a Performance Stock Unit Award
Agreement (the “PSU Award”). In accordance with the terms of Section 5(d)(iv) of
the Employment Agreement, Executive shall be eligible to earn a pro-rated
portion of the PSUs in an amount equal to 34% of any portion of such PSUs that
otherwise vest at the end of the performance period in accordance with the terms
of the PSU Award.

 

The pro-rated vesting to which Executive is entitled as described under the
terms of this Section 2(d) is referred to herein as the “Pro-Rated Vesting
Rights”.

 

(e)          Notwithstanding the foregoing provisions of this Section 2, the
Company shall not be obligated to provide to Executive any Severance Pay,
Severance Bonus Pay, Severance Benefits or Pro-Rated Vesting Rights under this
Section 2 unless (i) Executive signs and delivers the Release of Claims; (ii)
Executive has not revoked the Release of Claims; (iii) the rescission periods
provided by law have expired; and (iv) Executive is in compliance with the terms
of this Agreement and the Employment Agreement as of the dates of the payments.
The Parties agree that Executive, through his counsel, received this Agreement
and Release of Claims on February 4, 2016, and any requested changes or
modifications by Executive shall not extend the 21 day consideration period
referenced in Section 5(b) of the Release of Claims.

 

(f)          If Executive is in breach of any covenant in Section 7 of the
Employment Agreement, then, in addition to other available remedies provided in
the Employment Agreement or under applicable law, Executive shall cease to be
eligible for the Severance Pay, Severance Bonus Pay, Severance Benefits and
Pro-Rated Vesting Rights under this Section 2 and, upon the Company’s written
request, must promptly repay to the Company any Severance Pay, Severance Bonus
Pay, Severance Benefits and/or Pro-Rated Vesting Rights previously received
under this Section 2. Notwithstanding and without limiting the foregoing,
Executive shall retain $5,000.00 of the Severance Pay previously paid to
Executive as good and valuable consideration for Executive’s execution of the
Release of Claims. The Company hereby further acknowledges its continuing
obligations under Section 7(i) of the Employment Agreement.

 

(g)          Executive acknowledges and agrees that Executive is considered a
“specified employee” within the meaning of Section 409A as of the Resignation
Date. As a result, notwithstanding the foregoing, the payment of any amounts
under this Section 2 that is considered deferred compensation subject to 409A
and is to be paid on account of Executive’s separation from service shall be
deferred, as required by Section 409A(a)(2)(B)(i) of the Code, for six (6)
months after the Resignation Date or, if earlier, Executive’s death (the “409A
Deferral Period”). To the fullest extent permissible under 409A, the Company
shall make any payments to Executive under this Section 2 prior to expiration of
the 409A Deferral Period. Any payments that otherwise would have been made
during the 409A Deferral Period shall be paid in a lump sum on the date after
the 409A Deferral Period expires, and the balance of any payments shall be made
as described herein.

 

 3

 

 

3.Continued Obligations.

 

The payments to be made under this Agreement shall continue to be subject to the
terms of Section 6 of the Employment Agreement. In addition, following the
Resignation Date, Executive shall continue to adhere to the terms and conditions
set forth in Section 7 (Covenants by Executive) of the Employment Agreement.
Executive agrees that such terms and conditions are reasonable and necessary to
protect the legitimate interests of the Company and that any violation of these
sections of the Employment Agreement by Executive may cause substantial and
irreparable harm to the Company. Executive agrees that the Company may seek any
relief set forth in Section 7(e) of the Employment Agreement should Executive
violate Section 7 of the Employment Agreement. The Parties specifically agree
that Section 7 of the Employment Agreement is incorporated hereto by reference
and integrated herein.

 

4.Miscellaneous.

 

(a)          Defined Terms. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement. For the sake of
clarity, references to “Section(s)” herein without more shall refer to the
Sections of this Agreement; references to sections of the Employment Agreement,
including those integrated into this agreement, include a reference to the
Employment Agreement.

 

(b)          Retained Property. Executive shall be entitled to retain his
Company provided cellphone, laptop and iPad, provided, however, that Executive
agrees that he will forward his laptop to Jaime Nielsen at the address set forth
in Section 5(b) of the Release of Claims by no later than February 24, 2016 so
that the Company may remove from such device all documents and electronic files
belonging to the Company from the hard drive. Executive agrees to cooperate with
the Company in the removal of such materials, including providing any passwords
as may be requested to access the device. The Company agrees to return the
laptop to Executive within ten (10) business days after it has received it from
Executive in accordance with the terms of this Agreement.

 

(c)          Tax Matters. Executive acknowledges that the Company shall deduct
from any compensation payable to Executive or payable on his behalf under this
Agreement all applicable federal, state, and local income and employment taxes
and other taxes and withholdings required by law.

 

(d)          No Mitigation. In no event shall Executive be obligated to seek
other employment or take any other action to mitigate the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned as a result of
Executive’s employment by another employer.

 

(e)          Beneficiary. If Executive dies before receiving all of the amounts
payable to him in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary (“Beneficiary”) designated by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Executive may change his
designation of Beneficiary or Beneficiaries at any time or from time to time
without the consent of any prior Beneficiary, by submitting to the Company in
writing a new designation of Beneficiary.

 

 4

 

  

(f)          Governing Law. All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

 

(g)          Jurisdiction; Venue. Because (i) the Company is a Minnesota
corporation based in Hennepin County, Minnesota, (ii) its significant contracts
are governed by Minnesota law, and (iii) it is mutually agreed that it is in the
best interests of the Company customers, vendors, suppliers and employees that a
uniform body of law consistently interpreted be applied to the relationships
that the Company has with other such persons and entities, this Agreement is
deemed entered into in the State of Minnesota between the Company and Executive.
The Hennepin County District Court or the United States District Court for the
District of Minnesota will have exclusive jurisdiction and venue over any
disputes between the Company and Executive in any action arising out of or
related to either Executive’s or the Company’s obligations under this Agreement.
Executive and the Company consent to jurisdiction of those courts and hereby
waive any defense of lack of personal jurisdiction or forum non conveniens.

 

(h)          Entire Agreement. Except as otherwise provided herein, this
Agreement contains the entire agreement of the parties relating to the subject
matter hereof and supersedes all prior agreements and understandings with
respect to such subject matter.

 

(i)          Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

 

(j)          No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

(k)          Assignment. This Agreement shall not be assignable, in whole or in
part, by Executive without the written consent of the Company. The Company may,
without the written consent of Executive, assign its rights and obligations
under this Agreement to any corporation or other business entity (i) with which
the Company may merge or consolidate, or (ii) to which the Company may sell or
transfer all or substantially all of its assets or capital stock.

 

(l)          Separate Representation. Executive hereby acknowledges that he has
sought and received independent advice from counsel of Executive’s own selection
in connection with this Agreement and has not relied to any extent on any
director, officer, or stockholder of, or counsel to, the Company in deciding to
enter into this Agreement.

 

(m)          Notices. Any notice hereunder shall be in writing and shall be
deemed to have been duly given if delivered by hand, sent by reliable next-day
courier, or sent by registered or certified mail, return receipt requested,
postage prepaid, to the party to receive such notice addressed as follows:

 

 5

 

  

If to the Company:

 

EVINE Live Inc.
6740 Shady Oak Road
Eden Prairie, MN 55344-3433
Attention: Board of Directors

 

If to Executive:

 

Mark C. Bozek

c/o Norris McLaughlin & Marcus, P.A.

875 Third Avenue, 8th Floor

New York, NY 10022

Attn: David T. Harmon, Esq.

 

or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.

 

(n)          Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

(o)          Severability. If any provision of this Agreement shall be found by
a court of competent jurisdiction to be invalid or unenforceable, in whole or in
part, then such provision shall be construed and/or modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be. The Parties further agree to seek a
lawful substitute for any provision found to be unlawful; provided, that, if the
Parties are unable to agree upon a lawful substitute, the Parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify the Agreement so that, once modified, the Agreement
will be enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.

 

(p)          Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

[Signature page immediately following]

 

 6

 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement as of the Agreement Date.

 

  EVINE Live INC.         By: /s/ Jaime B. Nielsen         By: /s/ Mark C.
Bozek  2/18/16     Mark C. Bozek

 

 

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made and entered into by and between
EVINE Live Inc. (the “Company”) and Mark C. Bozek (the “Executive”).

 

BACKGROUND

 

A.           The Company and Executive are parties to a Separation Agreement,
dated February 18, 2016, that, among its terms, provides that the Company will
pay Executive certain severance benefits (the “Severance”) upon the termination
of Executive’s employment under certain circumstances (the “Separation
Agreement”).

 

B.           Under the Separation Agreement, the Company is not obligated to pay
the Severance unless Executive has signed a release of claims in favor of the
Company. The parties intend this Agreement to be that release of claims.

 

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

 

1.          Company’s Obligations. In return for “Executive’s Obligations” (as
defined in Section 2 below), and provided that Executive signs this Agreement
and does not exercise Executive’s rights to revoke or rescind Executive’s
waivers of certain discrimination claims (as described in Section 5 below), the
Company will pay to Executive the Severance.

 

2.          Executive’s Obligations. In return for the Company’s Obligations in
Section 1 above, Executive knowingly and voluntarily agrees to the following:

 

(a)          Executive hereby fully, finally and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal and
equitable claims against the Company that Executive has through the date on
which Executive signs this Agreement. This full and final release, waiver, and
discharge extends to all and each of every legal and equitable claim(s) of any
kind or nature whatsoever including, without limitation, the following:

 

(i)          All claims that Executive has now, whether Executive now knows
about or suspects such claims;

 

(ii)         All claims for attorney’s fees;

 

(iii)        All rights and claims of age discrimination and retaliation under
the Age Discrimination in Employment Act (“ADEA”) as amended by the Older
Workers Benefit Protection Act of 1990 (“OWBPA”); and discrimination and
retaliation claims of any kind or nature whatsoever under federal, state, or
local law, including, for example, claims of discrimination and retaliation
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act (“ADA”), and the Minnesota Human Rights Act (“MHRA”);

 

 

 

  

(iv)        All claims arising under the Executive Employment and Severance
Agreement between Executive and the Company dated November 17, 2014, except as
contemplated in the Separation Agreement;

 

(v)         All claims arising out of Executive’s employment and Executive’s
separation from employment with the Company including, for example, any alleged
breach of contract, breach of implied contract, wrongful or illegal termination,
defamation, invasion of privacy, fraud, promissory estoppel, and infliction of
emotional distress;

 

(vi)        All claims for any other compensation, including vacation pay, other
paid time off, severance pay, other severance benefits, incentive opportunity or
bonus pay, other grants of incentive compensation, grants of stock, stock
options or other equity based compensation;

 

(vii)       All claims under the Employee Retirement Income and Security Act of
1974, as amended (“ERISA”); and

 

(viii)      All claims for any other alleged unlawful employment practices
arising out of or relating to Executive’s employment or separation from
employment with the Company.

 

(b)          Executive will not commence any civil actions against the Company
except as necessary to enforce its obligations under this Agreement. The
Severance that Executive is receiving in this Agreement has a value that is
greater than anything to which Executive is entitled. Other than what Executive
is receiving in this Agreement, the Company owes Executive nothing else in
return for Executive’s Obligations.

 

(c)          The Parties agree that this Section 2 does not prohibit Executive
from enforcing the terms and obligations imposed upon the Company under the
Separation Agreement should the Company be in breach or threatened breach of
said Separation Agreement.

 

3.          Certain Definitions. For purposes of Section 2, “Executive” means
Mark C. Bozek and any person or entity that has or obtains any legal rights or
claims through Mark C. Bozek. Further, the “Company” means EVINE Live Inc.; and
any parent, subsidiary, and affiliated organization or entity in the present or
past related to EVINE Live Inc.; and past and present officers, directors,
members, stockholders, attorneys, employees, agents, insurers, successors, and
assigns of, and any person who acted on behalf of or instruction of EVINE Live
Inc.

 

4.Other Provisions.

 

(a)          The Company has paid or will pay Executive in full for all
reimbursable business expenses, earned annualized salary, and any other earnings
through the last day of Executive’s employment.

 

2 

 

  

(b)          This Agreement does not prohibit Executive from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.

 

(c)          Nothing in this Agreement affects Executive’s rights in any benefit
plan or program in which Executive was a participant while employed by the
Company. The terms of such plans and programs control Executive’s rights.

 

(d)          The Company will indemnify Executive as permitted by and pursuant
to any agreement or policy that the Company has adopted relating to
indemnification of directors, officers, and employees; and as permitted by and
pursuant to any provision of the Company’s articles or by-laws relating to such
indemnification. Executive will continue to be covered as permitted by and
pursuant to any policy of directors and/or officers liability insurance policy
on the terms and conditions of the applicable policy documents and nothing in
this Agreement requires Executive to waive any right or claim for coverage under
such insurance.

 

5.Executive’s Rights to Counsel, Consider, Revoke and Rescind.

 

(a)          The Company hereby advises Executive to consult with an attorney
prior to signing this Agreement.

 

(b)          Executive further understands that Executive has 21 days to
consider Executive’s release of rights and claims of age discrimination under
the ADEA and OWBPA, beginning on the date on which Executive receives this
Agreement. Executive agrees that he was provided this Agreement on February 4,
2016 for consideration. If Executive signs this Agreement, Executive understands
that Executive is entitled to revoke Executive’s release of any rights or claims
under the ADEA and OWBPA within seven days after Executive has executed it, and
Executive’s release of any rights or claims under the ADEA and OWBPA will not
become effective or enforceable until the seven-day period has expired. If
Executive delivers the rescission by mail it must be by hand or mail within the
7-day period. If Executive delivers the rescission by mail it must be: (i)
Postmarked within 7 calendar days after the date on which Executive signs this
Agreement; (ii) addressed to the Company, c/o Jaime Nielsen, SVP of Human
Resources, 6740 Shady Oak Road, Eden Prairie, MN 55344-3433; and (iii) sent by
certified mail return receipt requested.

 

(c)          Executive understands that Executive may rescind Executive’s waiver
of discrimination claims under the MHRA within 15 calendar days after the date
on which Executive signs this Agreement. To rescind this waiver, Executive must
put the rescission in writing and deliver it to the Company by hand or mail
within the 15-day period. If Executive delivers the rescission by mail it must
be: (i) Postmarked within 15 calendar days after the date on which Executive
signs this Agreement; (ii) addressed to the Company, c/o Jaime Nielsen, SVP of
Human Resources, 6740 Shady Oak Road, Eden Prairie, MN 55344-3433; and (iii)
sent by certified mail return receipt requested.

 

If Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, this Agreement will be null and void.

 

3 

 

  

6.          Non-Admission. The Company and Executive enter into this Agreement
expressly disavowing fault, liability and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing or
unlawful conduct whatsoever. If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.

 

7.          No Oral Modification or Waiver. This Agreement may not be changed
orally. No breach of any provision hereof can be waived by either party unless
in writing. Waiver of any one breach by a party will not be deemed to be a
waiver of any other breach of the same or any other provision hereof.

 

8.          Governing Law. This Agreement will be governed by the substantive
laws of the State of Minnesota without regard to conflicts of law principles.

 

9.          Forum Selection-Jurisdiction and Venue. Any disputes arising out of
or related to this Agreement or any breach or alleged breach hereof shall be
exclusively decided by the Hennepin County District Court in Minnesota.
Executive hereby irrevocably consents to the personal jurisdiction of this court
in connection with any dispute related to this Agreement, and he expressly
waives any defense of inconvenient forum. He further waives any bond, surety, or
other security that might be required of the Company with respect to any such
dispute.

 

10.         Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, and all such counterparts together will constitute but one
agreement.

 

11.         Blue Pencil Doctrine. In the event that any provision of this
Agreement is unenforceable under applicable law, the validity or enforceability
of the remaining provisions will not be affected. To the extent any provision of
this Agreement is judicially determined to be unenforceable, a court of
competent jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.

 

12.         Agreement Freely Entered Into. Executive and the Company have
voluntarily and free from coercion entered into this Agreement. Each has read
this Agreement carefully and understands all of its terms, and has had the
opportunity to discuss this Agreement with his/its own attorney prior to its
execution. In agreeing to sign this Agreement, neither party has relied on any
statements or explanations made by the other party, their respective agents or
attorneys except as set forth in this Agreement. Both parties agree to abide by
this Agreement.

 

4 

 

  

Dated 2/18/16   /s/ Mark C. Bozek       Mark C. Bozek         Dated February 18,
2016   EVINE Live Inc.               By: /s/ Jaime B. Nielsen         Name:
Jaime Nielsen         Title: SVP, Human Resources

 



5 

